Citation Nr: 1452919	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 741	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder, anxiety, or alcohol abuse.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral eye disability to include detached retinas.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left testicle disability, to include hydrocele.

6.  Entitlement to service connection for a cervical spine disability. 

7.  Service connection for a thoracic spine disability.

8.  Service connection for a lumbar spine disability.

9.  Service connection for chronic cephalgia/headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The case was later transferred to the RO in Anchorage, Alaska.


FINDING OF FACT

Before issuing a decision on the appeal, the Board was notified that the Veteran died in November 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the claims of entitlement to service connection on appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West Supp. 2014); 38 C.F.R. § 3.1010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the issues of entitlement to service connection for the following are moot by virtue of the Veteran's death, and must be dismissed for lack of jurisdiction: an acquired psychiatric disorder, to include PTSD, panic disorder, anxiety, or alcohol abuse; a left knee disability; a bilateral eye disability to include detached retinas; a left hip disability; a left testicle disability, to include hydrocele; a cervical spine disability; a thoracic spine disability; a lumbar spine disability; and chronic cephalgia/headaches.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching these determinations, the Board intimates no opinion as to the merits of these appeals or as to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).

The dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant must file a request for substitution with the agency of original jurisdiction.  38 C.F.R. § 3.1010 (2014). 
ORDER

The appeal is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


